J-S73030-18
J-S73046-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: M.B.F., A MINOR                      IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
APPEAL OF: G.B.-C., NATURAL MOTHER
                                                 No. 1152 WDA 2018


              Appeal from the Order Entered July 12, 2018
              In the Court of Common Pleas of Blair County
                        Orphans’ Court at No(s):
                               DP-21-2011
                             NO. 54 AD 2014


IN RE: S.B., A MINOR                        IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
APPEAL OF: G.B.-C., NATURAL MOTHER
                                                 No. 1153 WDA 2018


              Appeal from the Order Entered July 12, 2018
              In the Court of Common Pleas of Blair County
              Orphans’ Court at No(s): 65 for the year 2013
                            No. 54A AD 2014


IN RE: Z.C., A MINOR                        IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
APPEAL OF: G.B.-C., NATURAL MOTHER
                                                 No. 1154 WDA 2018


              Appeal from the Order Entered July 12, 2018
              In the Court of Common Pleas of Blair County
               Orphans’ Court at No(s): No. 54B AD 2014


IN RE: E.C., A MINOR                        IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
APPEAL OF: G.B.-C., NATURAL MOTHER
                                                 No. 1155 WDA 2018


              Appeal from the Order Entered July 12, 2018
              In the Court of Common Pleas of Blair County
                  Orphans’ Court at No(s): 54C AD 2014
J-S73030-18
J-S73046-18

    IN RE: Z.C., A MINOR                         IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
    APPEAL OF: K.C., NATURAL FATHER
                                                    No. 1156 WDA 2018


                  Appeal from the Order Entered July 12, 2018
                  In the Court of Common Pleas of Blair County
                      Orphans’ Court at No(s): 2014 AD 54B


    IN RE: E.C., A MINOR                         IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
    APPEAL OF: K.C., NATURAL FATHER
                                                    No. 1157 WDA 2018


                  Appeal from the Order Entered July 12, 2018
                  In the Court of Common Pleas of Blair County
                      Orphans’ Court at No(s): 2014 AD 54C


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OLSON, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED MARCH 07, 2019

        G.B.-C. (“Mother) and K.C. (“Father”) appeal from the July 12, 2018

orders reinstating the decrees entered on July 19, 2017, that granted the

petitions filed by Blair County Children, Youth and Families (“BCCYF”) to

involuntarily terminate their parental rights to Mother’s four minor children

and Father’s two minor children, pursuant to sections 2511(a)(2), (5), (8),

and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101-2938.1 After careful review

of the record and applicable law, we affirm.



____________________________________________


1For ease of disposition, we consolidate the appeals at Nos. 1152-1155 WDA
2018 and Nos. 1156 – 1157 WDA 2018 sua sponte, as the issues in both
matters involve the same parties and are closely related.

                                           -2-
J-S73030-18
J-S73046-18


       This case arose out of dependency proceedings involving minors, M.B.F.

(born in January of 2010), S.B. (born in September of 2011), Z.C. (born in

December of 2012), and E.C. (born in June of 2015) (collectively “Children”).

J.F. is the biological father of M.B.F. and S.B.,2 while Father is the biological

father of Z.C. and E.C. The trial court summarized the procedural history of

this matter, as follows:

             The Honorable Jolene Grubb Kopriva, former President
       Judge of the Blair County Court of Common Pleas, presided over
       the dependency proceedings prior to her retirement to Senior
       Judge status on December 31, 2017. On July 19, 2017, Judge
       Kopriva granted petitions filed by [BCCYF] involuntarily
       terminating the parental rights of [Mother and Father] to the
       subject children. [] Mother and Father … appealed from the
       [termination] decrees entered [on] July 19, 2017.

             In an opinion filed June 8, 2018, the Pennsylvania Superior
       Court, in a non-precedential decision, remanded the matter back
       to Blair County, directing that [the orphans’ court] appoint legal
       counsel for the subject children and conduct additional
       proceedings consistent with the Superior Court’s memorandum.
       Upon such remand, this case was assigned to [the Honorable
       Timothy M. Sullivan].

             In response to the Superior Court’s memorandum, we
       appointed Attorney Susan P. Rea to serve as legal counsel for all
       four subject children by order entered June 12, 2018. We
       conducted an additional on-the-record proceeding on July 3, 2018.
       Based upon the record adduced during such proceeding, we make
       the following [findings]:

          1. In response to the holding of the Pennsylvania Supreme
             Court in the case of In re Adoption of L.B.M., 1616 A.3d
             172 (Pa. 2017), the Blair County Court of Common Pleas
             has established a panel of attorneys to serve as legal
             counsel for children in termination of parental rights [“TPR”]
____________________________________________


2 The trial court terminated the parental rights of J.F. to M.B.F. and S.B. on
July 5, 2017; however, J.F. has not filed an appeal.

                                           -3-
J-S73030-18
J-S73046-18

          proceedings. Each of the attorneys that comprise this panel
          have professional experience in dependency proceedings
          and/or in serving as legal counsel for children in contested
          TPR proceedings.

       2. Attorney Susan P. Rea was appointed to represent the legal
          interest of the subject four children by order entered June
          12, 2018.

       3. Attorney Rea has been involved in Blair County dependency
          proceedings since the mid-to-late 1970’s when the [BCCYF]
          formed a multi-disciplinary team. She served as a guardian
          ad litem for dependent children for many years. She then
          served as a master/hearing officer for dependency
          proceedings until approximately two to three years ago.

       4. Upon her appointment as legal counsel, Attorney Rea
          reviewed documents received from the BCCYF caseworker,
          and had an extensive telephone conversation with the
          children’s GAL, Attorney Mary Ann Probst, concerning the
          history of this case. Attorney Rea has dealt with Attorney
          Probst in a professional manner over the many years that
          she served as a master/hearing officer and Attorney Probst
          has served as a GAL. Attorney Rea expressed great respect
          for Attorney Probst’s professional competency and her
          involvement with the children.

       5. Attorney Rea also spoke to [M.B.F.’s] counselor by phone at
          length as to her perception and discussions with [M.B.F.]
          relative to the child’s personal understanding and feelings.
          The counselor indicated that [M.B.F.] has a “very good grasp
          of the need for himself to be safe.” [M.B.F.] loves his
          mother and expresses concern as to his mother’s own
          safety. The counselor confirmed that [M.B.F.] “is safe where
          he is and he knows that is where he needs to be and he is
          very happy in that placement.”

       6. Attorney Rea also spoke to [M.B.F.’s] foster mother and
          [M.B.F.] by FaceTime, since the family was going on
          vacation. In speaking to [M.B.F.], Attorney Rea noted that
          he is a quite mature 8 year old child and that he was very
          happy to speak to her. [M.B.F.] personally confirmed what
          the counselor had previously advised, i.e., that he very
          much likes where he is and he looks forward to being part
          of that family.” [M.B.F.] mentioned “that he will have five


                                  -4-
J-S73030-18
J-S73046-18

          siblings … instead of just three and he seems pretty happy
          about that.”

       7. Attorney Rea also spoke by phone with the play therapist
          for [S.B.] and [Z.C.], however, such play therapist could not
          provide any specific information as to the children’s
          preferred outcomes since such is not an issue that is
          addressed through play therapy.

       8. On the date of [the] hearing, Attorney Rea personally met
          with [S.B.], [Z.C.], and [E.C.]. She found [S.B.] to be very
          shy and very young, being only 6 years of age. [S.B.]
          confirmed with Attorney Rea that she is happy in her current
          placement.

       9. [Z.C.], who is only 5 years of age, and [E.C.], who is just 3
          years of age, did discuss their desire to remain in their
          “forever home[,”] and to be part of their foster family.

       10. Attorney Rea confirmed that “[a]ll in all, … the children are
          very much positive with the idea of adoption and having
          permanent families[.] … [T]heir wishes are consistent with
          the termination proceeding and the recommendations that
          have been made in this case heretofore.”

       11. Attorney Rea also confirmed that she was provided enough
          opportunity to review the record and that her discussions
          with all four children and the counselors was [sic] sufficient
          for her to state their preferred outcomes. She added that
          the children were “very, very clear that they are very happy
          where they are and want to stay where they are so that
          much is very clear.”

       12. It was Attorney Rea’s professional recommendation that we
          reinstate the TPR decrees and that there was no need for an
          additional evidentiary hearing. She did not believe that such
          additional hearing would be of any benefit to the subject
          children.

       13. Attorney Rea also confirmed that the fact that [Father], the
          biological father of [Z.C.] and [E.C.], has relocated from
          Florida to Pennsylvania, would have no effect concerning her
          recommendation. It was acknowledged that this relocation
          occurred after entry of the TPR decrees by Judge Kopriva.




                                   -5-
J-S73030-18
J-S73046-18

           14. Attorney Rea also confirmed that [S.B.], [Z.C.,] and [E.C.]
              did not make any comments concerning their biological
              parents. [M.B.F.] related that he would like to see his mom
              from time to time, but that he did not know where she was
              and he never expressed a desire to live with her.

           15. Attorney Rea reported that [M.B.F.] “really likes that [pre-
              adoptive] family and said that he wanted to stay there.” He
              talked about his new brother and sister and that he would
              have 5 siblings now.

            Therefore, in consideration of the above, we find that
      Attorney Rea sufficiently reviewed the record concerning this
      matter; that she had the opportunity to speak to all four [] subject
      children, as well as two different counselors and the foster mother
      of the oldest child. Attorney Rea is able to advance the children’s
      legal interests and/or preferred outcomes relative to the
      termination proceedings. We find that the children’s legal interest
      and preferred outcomes are consistent and aligned with their best
      interests, as previously advanced by Attorney Probst, their GAL.
      Therefore, we find that a new hearing is not necessary to advocate
      separate preferred outcomes or placements on behalf of the
      children.

Trial Court Opinion and Order, 7/12/18, at 1-7 (“TCO I”) (unnecessary

capitalization and citations to record omitted; emphasis in original).

      In light of the foregoing findings, the trial court entered an order on July

12, 2018, which reinstated the decrees previously entered on July 19, 2017,

involuntarily terminating the parental rights of Mother and Father to Children,

pursuant to section 2511(a)(2), (5), (8) and (b) of the Adoption Act. Mother

and Father filed separate, timely notices of appeal, along with concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). They now raise the following issues on appeal:

      I.      Whether the trial court erred and/or abused its discretion in
              terminating the parental rights of Mother and Father to their



                                       -6-
J-S73030-18
J-S73046-18

            respective Children, pursuant to 23 Pa.C.S. § 2511(a)(2),
            (a)(5), and (a)(8)?

      II.   Whether the trial court erred and/or abused its discretion in
            terminating the parental rights of Mother and Father to their
            respective Children, pursuant to 23 Pa.C.S. § 2511(b)?

See Mother’s Brief at 5-6; see also Father’s Brief at 4. Father also presents

the following additional issue for our review: “Whether or not the trial court

erred in reinstating the prior decree[s] when newly appointed legal counsel

did not have sufficient information or time to prepare?” See Father’s Brief at

4.

      Before we address the merits of the issues raised by Mother and Father,

we review the factual background of this matter, which was previously

summarized by the trial court in its Pa.R.A.P. 1925(a) opinion:

             The dependency records begin essentially with a February
      16, 2011 Shelter Care Hearing regarding the only child born at
      that time, [M.B.F.]. It involved [Mother] and her paramour [J.F.],
      father of [M.B.F.]

            Essentially, dependency proceedings resulted from the fact
      … [M]other and [J.F.] were 16 year-old children raising a very
      young child. [Mother] lived in foster care with [M.B.F.], and
      [Mother] was pregnant with their second child[,] [S.B.]. BCCYF
      had worked diligently for the first year of [M.B.F.’s] life to assist
      this young family with support; however, the instability and chaos
      reached a crescendo in early 2011[,] and the court found
      dependency on March 21, 2011[,] upon the hearing officer’s
      recommendation of March 16, 2011.

            Despite efforts of BCCYF to successfully reunite [Mother]
      with her mother, Veronica, the record indicates [Mother’s] return
      home resulted in a rough transition and then improved a bit
      between [Mother] and [Veronica]; however, [S.B.] was born
      September 9, 2011[,] which increased the stressors for this family
      and at the 12-month permanency review on January 30, 2012,
      BCCYF revealed they had just learned Veronica suffered eviction
      and surreptiously [sic] moved her entire family ([Mother, M.B.F.,

                                      -7-
J-S73030-18
J-S73046-18

     and newborn S.B.]) to California. BCCYF terminated supervision
     accordingly that same date.

          Approximately 18-months later[,] on June 20, 2013[,]
     BCCYF received a near fatality childline notice involving [Mother]
     and her children.

           Both [M.B.F.] and [S.B.] had ingested medication, per the
     shelter care petition. [Mother] and [Father] tried to manage the
     condition of the children through their own means (fearful they
     might lose the children to BCCYF) and by the time they sought
     help, the children’s conditions had worsened to life-threatening.
     The children were life-flighted to Pittsburgh and eventually
     recovered.

            Between California and this shelter care incident, [Mother]
     had entered a relationship with [Father] and they had a child
     together, [Z.C.], born [in] December [of] 2012. All three children
     were placed in foster care.2 On July 3, 2013, the [c]ourt
     adjudicated the children dependent and reunification services
     began. At a 6-month review on December 11, 2013, [BCCYF]
     testified they had made an indicated finding against both [Father]
     and [Mother]; however, the reunification seemed on track with
     [Mother] visiting regularly and the children enjoying the time with
     their mother.
        2[Z.C.] was placed in foster care immediately by emergency
        protective order[,] and [M.B.F.] and [S.B. were placed] after
        release from the hospital.

            [BCCYF] … pursue[d] a finding of child abuse and a motion
     for aggravated circumstances with the parents. After [a] hearing
     on May 14, 2014, this court affirmed the indicated finding, but
     took note that the young age of [M]other, the remorse she
     demonstrated and her own chaotic childhood led the court to find
     the incident at that point[] was an isolated instance of poor
     judgment and worthy of future expungement. We saw no point
     in creating more obstacles for [] Mother to overcome.
     Additionally, we made the same type of recommendation with our
     finding of aggravated circumstances with [M]other and [F]ather,
     stating such was not to be used for any future termination of
     parental rights purposes as we saw the matter, again, as an
     isolated instance of poor judgment.

          At the 12-month review held [on] May 12, 2014, [BCCYF]
     had returned custody to [M]other and she had separated from

                                    -8-
J-S73030-18
J-S73046-18

     [Father,] which appeared to be a better arrangement for [Mother].
     She had custody of all 3 children, was working and had some
     stability at that time. However, just one month later, BCCYF filed
     their 3rd shelter care petition for this family on June 27, 2014[,]
     alleging [M.B.F.] had unexplained bruises on his face and [M]other
     had multiple explanations, all inconsistent with each other. Again,
     the children returned to foster care.         Mother and [F]ather
     continued close and regular contact with their children, although
     the foster home available for the 3 children existed 1.5 hours away
     from Blair County creating extensive travel time to keep regular
     connections and creating a sacrifice for all involved. At the 18-
     month permanency review[,] the court learned [Mother] and
     [Father] had reunited, joint reunification with the children
     progressed, and [F]ather had started drug and alcohol treatment;
     Mother was scheduled to begin EMDR (trauma therapy) as part of
     her individual therapy and the goal remained [to] return home.

            Unfortunately, at the February 17, 2015 status
     conference[,] the service providers noted that with increased
     contact with the parents, the stressors increased with the
     children’s unmanageable behavior. Visits were reduced to 1 child
     at a time to regain some stability and management of behavior.
     [Mother] was pregnant with another child, her counseling was
     progressing slowly and providers noted that the parents lacked
     insight, and had few coping skills or parenting techniques. The
     children had become aggressive with each other which created
     new safety concerns, particularly with another baby to arrive. At
     the request of the court, the agency switched reunification
     providers and at the October 20, 2015 30-month review for
     [M.B.F.], the 24-month review for [S.B.,] and the 17-month
     review for [Z.C.,]3 the court learned the family responded
     positively to the new provider. The following status conference of
     February 10, 2016 indicated both [M]other and [F]ather had jobs
     at Taco Bell with an accommodating boss, [M]other had made
     some progress in therapy and the children were doing well in
     school, which gave the busy parents some respite time.
        3The fourth child[, E.C.] was born [in] June [of] 2015[,] and
        [BCCYF] did not pursue dependency at that time.

           At the May 9, 2016 36-month review[,] the court
     determined sufficient progress existed with increased parenting
     capacities and stability to terminate supervision. The bonding of
     the children to their parents have [sic] always existed.


                                    -9-
J-S73030-18
J-S73046-18

            Unfortunately, the apparent progress was abruptly
     interrupted 4 [] months later with a 4th shelter care petition filed[
     on] September 9, 2016[,] as [M.B.F.] ingested seven times his
     prescribed medication.      [Mother] had again separated from
     [Father], had placed the medication on the top of the refrigerator
     and while she was sleeping, [M.B.F.] climbed up [] on the
     refrigerator and took the medication “extra” because he wanted
     to be a good boy in school that day. BCCYF placed [Z.C.] and
     [E.C.] in the custody of [Father] and [M.B.F.] and [S.B.], again[,]
     went into foster care.

            This court conducted an adjudicatory hearing on February
     7, 2017 and March 15, 2017[,] resulting in an order of
     adjudication of dependency as to all 4 children. The facts
     supporting dependency (which was not appealed) also give rise,
     in part, to the second petition for termination of parental rights
     filed a week later [on] March 23, 2017.4
        4 BCCYF filed [its] first petition for termination of parental
        rights on October 15, 2015; however, on November 25,
        2015[,] BCCYF requested to withdraw their petitions for the
        3 children born at that time, [M.B.F.], [S.B.,] and [Z.C.,]
        and the court granted such withdrawal that same date.

Trial Court Opinion, 10/18/17, at 2-7 (“TCO II”) (unnecessary capitalization

omitted; emphasis in original).

     We review the instant appeal from the termination of Mother’s and

Father’s parental rights under the following standard:

            [A]ppellate courts must apply an abuse of discretion
     standard when considering a trial court’s determination of a
     petition for termination of parental rights. As in dependency
     cases, our standard of review requires an appellate court to accept
     the findings of fact and credibility determinations of the trial court
     if they are supported by the record. In re: R.J.T., … 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; R.I.S., 36 A.3d [567,] 572 [(Pa.
     2011) (plurality opinion)]. As has been often stated, an abuse of
     discretion does not result merely because the reviewing court
     might have reached a different conclusion. Id.; see also Samuel
     Bassett v. Kia Motors America, Inc., … 34 A.3d 1, 51 (Pa.

                                    - 10 -
J-S73030-18
J-S73046-18

     2011); Christianson v. Ely, … 838 A.2d 630, 634 (Pa. 2003).
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness, partiality,
     prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these cases.
     We observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
     Therefore, even where the facts could support an opposite result,
     as is often the case in dependency and termination cases, an
     appellate court must resist the urge to second guess the trial court
     and impose its own credibility determinations and judgment;
     instead we must defer to the trial judges so long as the factual
     findings are supported by the record and the court’s legal
     conclusions are not the result of an error of law or an abuse of
     discretion. In re Adoption of Atencio, … 650 A.2d 1064, 1066
     (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     In termination cases, the burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. In re S.H., 879 A.2d 802, 806 (Pa. Super. 2005).

We have previously stated:

     The standard of clear and convincing evidence is defined as
     testimony that is so clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.

In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003) (internal quotation

marks omitted).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis.



                                    - 11 -
J-S73030-18
J-S73046-18

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interest
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511;

other citations omitted).

      This Court must agree with only one subsection of 2511(a), in addition

to section 2511(b), in order to affirm the termination of parental rights. See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Herein, we

review the decrees pursuant to sections 2511(a)(2) and (b), which provide as

follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
                                    …

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary
            for his physical or mental well-being and the conditions
            and causes of the incapacity, abuse, neglect or refusal
            cannot or will not be remedied by the parent.
                                      …

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights


                                     - 12 -
J-S73030-18
J-S73046-18

      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

      We first address whether the trial court abused its discretion by

terminating the parental rights of Mother and Father pursuant to section

2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this [C]ourt has
      held that the parental obligation is a positive duty which requires
      affirmative performance.

                                     - 13 -
J-S73030-18
J-S73046-18


In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).

      Moreover, this Court has previously stated:

      A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

Id. Where a parent does not “exercise reasonable firmness in declining to

yield to obstacles, his [parental] rights may be forfeited.” In re A.S., 11 A.3d

473, 481 (Pa. Super. 2010).

      Instantly, Mother and Father argue that the court erred in terminating

their parental rights to their respective Children. Both parties claim that they

had remedied the conditions that led to the placement of Children.           See

Mother’s Brief at 9; Father’s Brief at 9. After careful review, however, we

discern that the record clearly belies these claims.

      In support of its decision to terminate the parental rights of Mother and

Father, the trial court opined:

             Despite the numerous services and support provided to
      these parents over a lengthy period of time ([Mother] since 2011,
      [Father] since mid-2013)[,] a pattern has developed, establishing
      that the conditions that led to the removal and placement of these
      children continue to exist and that these parents, despite
      assistance reasonably available, are not likely to remedy in a
      reasonable period of time the conditions that have led to
      placement. The first Petition to Terminate Parental Rights filed
      October 15, 2014 (subsequently withdrawn) and the Second
      Petition to Terminate Parental Rights filed March 23, 2017[,] both
      provide extensive detail of [BCCYF’s] attempts to provide
      assistance with providers and services to help stabilize the young


                                     - 14 -
J-S73030-18
J-S73046-18

      family and assist both [M]other and Father to overcome the
      abusive and challenging childhoods they individually experienced.
      The glimpses of progress that occurred gave hope that
      sustainability would be possible with some continued
      perseverance. However, staying true to the mission of keeping
      families together has its boundaries as well. The four shelter care
      petitions, all resulting in dependency, give evidence of lack of
      parenting capacities that result in ongoing danger and threats to
      the welfare of these young children.

            The fact that the harrowing experience of a near fatality with
      [M.B.F.] and [S.B.] regarding medication ingestion does not lead
      [M]other to have [M.B.F.’s] medication in a protected area from
      an overactive child like [M.B.F.], gives indication that [M]other
      lacks the capacity to learn, grow and understand the basic threats
      she presents to her children.

             Although [Father] did not reside with [Mother] when the last
      incident recurred with [M.B.F.], he received custody of [Z.C.] and
      [E.C.] as a result of the incident in [the] fall of 2016. He
      demonstrated instability with housing[,] moving the children from
      relatives to friends without planning and forethought and
      demonstrated an inability to support himself and care for his own
      needs[,] which in [a] short time resulted in removal of the children
      from his care through dependency proceedings.

TCO II at 8-10 (footnote omitted).

      The court further summarized the extensive testimony given by

witnesses at the termination hearing, which provide additional support for its

decision:

      Alison Seltzer – Therapist for [Mother] and [S.B.]

           Ms. Seltzer testified that [Mother] has had difficulty with any
      progress with her past trauma, since the chaos and instability of
      her everyday life make it difficult to elevate therapy from crisis
      mode. It has also interfered with consistent attendance.

             The 4th Shelter Care Petition resulting in the fourth loss of
      her children has caused grief and loss for [Mother] which also
      interferes with any progress and/or attendance. Mother was
      searching for employment and the primary goal was to move
      forward in some fashion.

                                     - 15 -
J-S73030-18
J-S73046-18

     Racqual White – FICS (Family Intervention Crisis Services)
     Reunification Worker as of November 2016.

            Ms. White testified she began visits between [M]other and
     children in December of 2016 in the FICS Office two times per
     week for two hours and moved the visits to [Mother’s] home in
     March [of] 2017 for the same amount of time. Mother was regular
     in her attendance, but apprehensive and defensive when she tried
     to take parenting feedback. In March [of] 2017, [M]other missed
     a visit and Ms. White asked for a wellness check by the police, due
     to the unusual nature of [M]other’s absence.          This pattern
     continued through June and Ms. White reported [M]other took
     medication for her depression and Ms. White found [M]other
     unfocused, experiencing side effects of the medication and having
     difficulty processing events and information. Taco Bell fired
     Mother, her gas had been shut off and her rent situation was
     handled “temporarily” with her landlord.         Mother had not
     progressed from Step 1 in the reunification process (in a 3-step
     program). Mother has expressed she believes [M.B.F.] presents
     the problem, not her parenting.

           Mother has better management of the children’s behavior
     when she has only 2 children at a time, especially due to the
     challenging behavior of [M.B.F.] and [Z.C.]

     Shelly McCune – Supervisor for FICS Reunification Services for
     Mother.

            Ms. McCune supervised this family reunification in both 2013
     and 2016. In 2013, Mother was very receptive. In 2016[,] the
     process became more difficult for [Mother]. Her mental health
     now overshadows the parenting issues. [Mother] has stated it
     gets harder each time she loses her children. The entire process
     is traumatizing to her. Ms. McCune can see the deterioration in []
     [M]other and has encouraged [her] to take care of her own needs
     first.

     Diane Litzinger – [BCCYF] Supervisor.

           Ms. Litzinger was on emergency duty the evening of the
     medication overdoes with [M.B.F.] and [S.B.] in 2013 and had
     primary involvement with the 2nd medication incident with
     [M.B.F.] She has dealt closely with this family and in fact the
     dependency records indicate Mr. [sic] Litzinger had contact with
     [M]other as a foster child in the BCCYF System.


                                   - 16 -
J-S73030-18
J-S73046-18

            Ms. Litzinger over the      years described the various
     “breakups” between [Mother]         and [Father], their volatile
     relationship even when together    and the contributing factors of
     [F]ather’s untreated drug and       alcohol issues and Mother’s
     continuing mental health issues.

            We divert from our summary of Ms. Litzinger[’s] testimony
     to indicate, after the [M.B.F.] medication ingestion, [F]ather had
     custody of [Z.C.] and [E.C.] under a safety plan. BCCYF filed a
     shelter care petition involving [F]ather [on] October 27, 2016[,]
     alleging [F]ather had violated the plan by allowing [Z.C.] and
     [E.C.] to stay overnight with [M]other (an indicated perpetrator)
     when [Father’s] cousin could no longer provide shelter for [Father]
     and the children due to HUD regulations. The parents did not
     notify BCCYF of the quandary and could find no … alternatives
     other than to violate the plan for their crisis regarding placement
     of the children.

          [Z.C.] and [E.C.] were removed and placed in foster care on
     October 27, 2016.      The court conducted [an] adjudicatory
     dependency hearing on March 23, 2017.

            Returning to the testimony of Ms. Litzinger, [] [F]ather lost
     all contact with BCCYF after October [of] 2016. [Father’s] mother,
     Annette DeBolt, (a potential adoptive resource for [E.C.] and
     [Z.C.] has indicated that after a visit to Pennsylvania in late 2016,
     [F]ather returned to Florida to reside with her. She has started
     the ICPC process in Florida and as a result[,] [F]ather has found
     his own apartment, has employment and has scheduled drug and
     alcohol treatment.

     [Mother]

           [Mother] testified that she could care for 2 children, but with
     4 would need support, she could not do it alone. She testified that
     [M.B.F.] “scares her” and [she] just wants him to have a safe
     place. She would like to keep [E.C.] and [Z.C.] and has concerns
     for [S.B.] and her chronic urinating behavior.

           She testified the last separation occurred when [Father] and
     she had a fight and he just “up and left[,]” which seemed to affect
     [S.B.’s] behavior as it was upsetting to her daughter. She has a
     new boyfriend, found some work and continues to see her
     therapist while keeping visits with the children and contact with
     the foster parents.


                                    - 17 -
J-S73030-18
J-S73046-18

     [Father] - Father of [E.C.] and [Z.C.]

           Father agrees he abruptly left Pennsylvania and lost all
     contact with children…. He had no insight on what impact that
     behavior could have had on the well-being of his children. He
     believes Florida is a better place for him emotionally and
     environmentally. He would agree with his [m]other[’s] adopting
     the children so he could have contact with them. Otherwise, he
     has no alternative plan [for] how to restore physical contact with
     the children or care for their custody at this time. He enjoys and
     appreciates limited phone contact at this time.

Id. at 10-14.

     Based on the foregoing, the trial court concluded:

     The testimony [at the termination hearings] … clearly indicates
     both [Mother] and [Father] continue to struggle as they have for
     … more than 6 months since the last dependency proceedings
     (and for over 3 years otherwise) with their own life issues with
     little stability to offer themselves or their children. Despite their
     unquestioned love for their children, the obstacles they face
     emotionally and individually interfere with their ability to grow the
     parenting capacity to care for the needs and welfare of their
     children.      Unfortunately, the pattern has continued despite
     multiple support efforts. This pattern has caused the children to
     be without essential parental care and control for the physical and
     mental well-being of the children.

                                     ***

     Based upon the extensive record, we find more than clear and
     convincing evidence that BCCYF has offered reasonable assistance
     and the parents, sadly, cannot remedy the conditions which led to
     the placement of their children.

Id. at 15-16. We deem the court’s decision to terminate the parental rights

of Mother and Father pursuant to section 2511(a)(2) to be well-supported by

the record.

     After we determine that the requirements of section 2511(a) are

satisfied, we proceed to review whether the requirements of subsection (b)


                                    - 18 -
J-S73030-18
J-S73046-18


are met. See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super.

2008) (en banc). This Court has stated that the focus in terminating parental

rights under section 2511(a) is on the parent, but the focus is on the child

pursuant to section 2511(b). Id. at 1008.

      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “intangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1992)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Instantly, both Mother and Father insist that they have a strong bond

with Children and argue that the court erred in severing that bond.        See

Mother’s Brief at 9; Father’s Brief at 9.     Mother further avers that the

testimony offered by all parties regarding the nature of her relationship with

Children was “unequivocally positive” and that severing the parent-child bond

would result in emotional harm to Children. Mother’s Brief at 22-25.

      While the trial court recognized the existence of a parental bond, the

court concluded that Children’s need for permanency and consistency

outweighed any attachment Children have with Mother and Father. In support


                                    - 19 -
J-S73030-18
J-S73046-18


of its decision to terminate the parental rights of Mother and Father pursuant

to section 2511(b), the trial court opined:

            The testimony of providers and Dr. O’Hara all confirm that
      the children have great love for and a bond with their mother. It
      was that love and bonding that gave great pause in the past to
      changing direction from reunification. However, the testimony
      demonstrates beyond any doubt, that the children have suffered
      greatly from the pattern of instability through four different
      separations and implosions of their family. Testimony at the June
      5, 2017 hearing indicated [S.B.] continues in therapy, struggles
      with grieving the loss of her mother and the abrupt loss of
      [Father], the only father figure she has known, and needs
      permanency and certainty which her family cannot give her. Each
      trauma she experiences causes regression and although she is the
      most stable when Mother and Father are together, that has
      apparently [been] disrupted more than the record can actually
      prove or [S.B.] can even know….

             [M.B.F.] continues his treatment and has made progress.
      The foster home (pre-adoptive extended family) has seen
      progress as well as the therapist. [M.B.F.] has learned to manage
      his emotions and reduce his temper outbursts. [S.B.] provides a
      large trigger for [M.B.F.] and he does much better without that
      daily tension of living with her.

            [Z.C.] also undergoes therapy for processing emotions and
      managing behavior. The therapist has seen improvements with
      [Z.C.] and has seen some problem solving develop as a skill.
      [Z.C.] just started therapy April 2017 and the focus is on
      immediate behavior, but it appears he likely has had past trauma
      that will need some work. The foster parents reported that when
      4-year old [Z.C.] arrived at their home[,] he could not count to 20
      and did not know his ABC’s. He qualifies for special services with
      the IU8 preschool and has stabilized in their home significantly
      over the months of his placement.

            [E.C.] was only 11 months old at the 4th shelter care
      proceeding. She was born into a family dealing with BCCYF and 3
      other dependent children. The termination of supervision lasted
      only a 4-month period before the family chaos erupted. She was
      placed with [Father] which resulted in more chaos and then soon
      thereafter, foster care. Although she has not exhibited the effects


                                    - 20 -
J-S73030-18
J-S73046-18

     of her parent[s’] incapacities to this point, her parents’ needs and
     incapacities remain under the same analysis. She has been
     without the parental care and control for over 6 months and the
     conditions as stated by Dr. O’Hara are not likely to change for an
     extended time, if at all.

            As to all 4 children, we cannot, in good conscience, continue
     this attempt at reunification any longer. The children clearly need
     permanency and consistency in their lives, to grow and reach the
     most potential each one has. Giving primary consideration to their
     developmental, physical and emotional needs and welfare, we
     have no choice but to go forward and find permanency with others
     and also with a sensitivity to an ongoing relationship with their
     mother and father to supplement their new forever home.

TCO II at 17-19.

     In further support of the trial court’s decision, BCCYF added:

     [T]here is no question that [Mother] has some attachment to her
     children. The difficulty in this case is that the children’s need for
     permanency, safety and stability outweighs any attachment with
     [] [M]other…. [T]he record reflects that all four children’s lives
     have lacked stability with [Mother]. The children have been
     subject to repeated acts of abuse, neglect and lack of supervision.
     The record supports that this has led the older three children to
     all have emotional issues which require counseling. [E.C.] is the
     only one – due to her young age – that has not required
     counseling. Nevertheless, the record supports that [M]other has
     not and cannot remedy the dysfunctional environment for her
     children in the foreseeable future. As a result, [E.C.’s] safety and
     stability has been affected just as much as the other children.

BCCYF’s Brief at 40-41.

     Moreover, with regard to Father, BCCYF stated:

           Similar to the situation with [Mother], … there is some
     evidence of record that [Father] had some attachment to [Z.C.]
     and [E.C.] The difficulty in this case is that the children’s need for
     permanency, safety and stability outweighs any attachment they
     had with their father…. [T]he record reflects that [Z.C.] and [E.C.]
     have lacked stability with [Father]. The children have been
     subject to or been present for repeated acts of abuse, neglect and
     lack of supervision. The record supports that this has led [Z.C.]

                                    - 21 -
J-S73030-18
J-S73046-18

      to have emotional issues which require counseling. [E.C.] – due
      to her young age – has not required counseling. Nevertheless,
      the record supports that [Father] has not and cannot remedy the
      dysfunctional environment for his children in the foreseeable
      future. As a result, [E.C.’s] safety and stability has been affected
      just as much as the other children.

      …

            Additionally, although [Father] had maintained some phone
      contact with [Z.C.,] it was clear that this was not sufficient to
      maintain a bond with him. Further[,] a relationship with [E.C.] by
      phone was not feasible given her age.          [Father] made no
      reasonable arrangements to maintain a bond or place in his
      children’s lives before he left for Florida. He knew the children
      were in placement, but he abandoned them to meet his own
      needs.

Id. at 43-44.

      As there is competent evidence in the record that supports the orphans’

court’s credibility and weight assessments regarding Children’s needs and

welfare, and the absence of any beneficial bond with Mother or Father, we

conclude that the court did not abuse its discretion as to section 2511(b). See

S.P., 47 A.3d at 826-27.

      Finally, we address Father’s claim regarding whether Attorney Rea had

sufficient information available to her and/or spent enough time with Children

to make a determination as to whether an additional hearing was necessary.

Father alleges that Attorney Rea rushed to comply with this Court’s June 12,

2018 order, and that her appointment was “a mere pretext rather than

affording [Children] the protections and representation the appointment was

intended to provide.” Father’s Brief at 12-13. To the contrary, the record

provides sufficient evidence that Attorney Rea properly assessed the legal


                                     - 22 -
J-S73030-18
J-S73046-18


interests of Children, as reflected in the trial court’s findings of fact set forth

herein. See TCO I, supra. We deem Father’s claim to be wholly without merit.

      Accordingly, we affirm the orders terminating the parental rights of

Mother and Father to their respective Children.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2019




                                      - 23 -